European Refugee Fund for the period 2008-2013 (amendment of Decision No 573/2007/EC) - Minimum standards for the reception of asylum seekers (recast) - Application for international protection lodged in one of the Member States by third-country nationals or stateless persons (recast) - Establishment of 'Eurodac' for the comparison of fingerprints (recast) - Establishment of a European Asylum Support Office (debate)
The next item is the joint debate on:
the report by Mrs Dührkop Dührkop, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a decision of the European Parliament and of the Council amending Decision No 573/2007/EC establishing the European Refugee Fund for the period 2008 to 2013 by removing funding for certain Community actions and altering the limit for funding such actions - C6-0070/2009 -,
the report by Mr Masip Hidalgo, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a directive of the European Parliament and of the Council laying down minimum standards for the reception of asylum seekers (recast) - C6-0477/2008 -,
the report by Mrs Hennis-Plasschaert, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a regulation of the European Parliament and of the Council establishing the criteria and mechanisms for determining the Member State responsible for examining an application for international protection lodged in one of the Member States by a third-country national or a stateless person (recast) - C6-0474/2008 -,
the report by Mr Popa, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a regulation of the European Parliament and of the Council concerning the establishment of 'Eurodac' for the comparison of fingerprints for the effective application of Regulation (EC) No [.../...] [establishing the criteria and mechanisms for determining the Member State responsible for examining an application for international protection lodged in one of the Member States by a third-country national or a stateless person] (recast) - C6-0475/2008 -, and
the report by Mrs Lambert, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Regulation of the European Parliament and of the Council establishing a European Asylum Support Office - C6-0071/2009 -.
rapporteur. - (ES) Madam President, I have the honour of starting this joint debate on five very important reports on establishing a common European policy on asylum.
Mine is limited to the amendment of the European Refugee Fund, the ERF, with a view to reallocating funds in order to create a European Asylum Support Office, which will have the institutional status of a regulatory agency. One of the agency's responsibilities will be to promote and enhance practical cooperation between Member States in order to assist with the implementation of the common European asylum system.
Since some of the tasks currently assigned and funded under the ERF will now be carried out by the Office - this applies, for instance, to the promotion of good practices, the interpretation and translation services and support for the development and application of common statistics, with the aim of transparency and sound management of resources -some of the ERF funds need to be transferred to the Office.
Current rules stipulate that 10% of the Fund's resources be allocated to these tasks. The Commission is proposing to us that this percentage be reduced to 4% and that the balance of the resources be transferred to the new Office. In this way, the Fund's financial allocation for the 2008-2013 period would be reduced from EUR 628 million to EUR 614 million. We agree with the Commission that these amounts are sufficient for the first phase of the Fund up until 2013, which is when a revision is scheduled.
The Committee on Civil Liberties, Justice and Home Affairs has seen fit to entrust to me the welcome task of arguing for the advisability of creating this Office. The proposal has been approved unanimously by the two committees concerned: the Committee on Civil Liberties and the Committee on Budgets. Although Parliament, as we know, is reluctant to see new agencies created, as a budgetary authority its principal concern is the correct, reasonable management of the resources allocated, in this case to ensure practical cooperation between the Member States on asylum.
We all know that the acceptance rates for asylum applications vary considerably among the Member States, resulting in multiplemanagement difficulties for the host Member State. This is particularly true for states situated at the southern borders of the European Union, which regularly find themselves overwhelmed by large numbers of people suddenly arriving at their borders, in view of the fact that it is also necessary for them to identify, from among all these people, those that require protection.
Offering support in relation to resettlement and the internal, voluntary transfer of asylum seekers are the best evidence and expression of solidarity which the Member States ought to display. This is, and also should be, the main objective of creating this Office.
Madam President, that is the end of my speech on the subject we are dealing with at the moment and, like you, I would like to dedicate a few minutes, which are my last, to saying some words of farewell.
This is my last speech in this plenary session. Like you, Madam President, I would also like to thank all the Members of this House, my group colleagues, the Chairman of the Committee on Civil Liberties and my fellow Members on the committee for the collaboration we have enjoyed over the past years. We have had debates, and we have not always been in agreement, but I believe that in the end we have always produced good work to bring to the plenary session of this Parliament.
Madam President, when I first came here 22 years ago, I arrived at the European Economic Community with its 12 Member States. I am happy that what I am leaving now is a European Union with 27 members. It has been a true privilege to be in the very engine-house of European integration. It has been a unique, magnificent experience. Madam President, I also believe that one of the greatest successes has been to achieve the 'never again' which was at the root of the creation of European unification; I think that we can congratulate ourselves on this.
As I leave, I am very happy to have had the opportunity of having this experience and I do ask for your understanding, because I am now going to absent myself from this debate. I am returning to the Basque Country, where we are experiencing some historic events: after 30 years of a Basque nationalist government, we are going to have a socialist president of the Basque Country, Patxi López, and I would like to represent my political group tomorrow when he takes office.
Thank you very much, and goodbye for the last time.
(Applause)
rapporteur. - (ES) Madam President, the Committee on Civil Liberties, Justice and Home Affairs has visited centres for immigrants in various parts of Europe - as have you yourself, Madam President, with particular eagerness - and has observed hugely differing conditions and intolerable situations that must be put right.
Asylum seekers, however, are not comparable to illegal immigrants. Asylum seekers are fleeing situations of persecution; they are not attracted by economic factors, but are expelled by regimes that are opposed to freedom. We Spaniards are well aware of this, since so many of us, as Republican exiles, were taken in by Mexico, France and other countries.
When the Return Directive was debated, it was made very clear that that piece of legislation would not apply to the future legislation on the reception of asylum seekers; fellow Members from the Group of the European People's Party (Christian Democrats) and European Democrats said the same thing. In my view it is vital for asylum seekers to be given information in a language that they understand. Restricting the provision of information to an asylum seeker to a language he understands or may be presumed to understand lowers the existing requirements and would not be acceptable, I believe, from a legal viewpoint or in terms of the interpretation of human rights. The right to be properly informed is fundamental, because it forms the basis of all other rights.
I have studied the financial cost of my proposal on material assistance. My proposal asks that assistance to asylum seekers should guarantee adequate living standards, providing them with sustenance and protecting their physical and mental health. To ask for less would be, in my view, to insult the dignity of asylum seekers.
My proposal clarifies the second ground for detention (Article 8(2)(b)), placing it within the framework of a preliminary interview in accordance with the guidelines for detention laid down by the United Nations High Commissioner for Refugees. I also propose, in Article 9(5)(1), an ex officio review by the judicial authorities of the detention when there is a change of circumstances or fresh information becomes available, at the request of the asylum seeker or, as I was saying earlier, in the absence of that, automatically.
Oral Amendment 2 and Compromise Amendment 5, adopted in committee, raise the issue of establishing legal assistance only in so far as necessary, and free of charge, at the request of the asylum seeker. I am asking for split voting on these two points, to go back to legal assistance which is closer to being free of charge, as I believe to be right.
Finally, if the initial proposals for social benefits to immigrants are reduced, as other groups have achieved in the voting in committee, then I think it is necessary, even though we are currently in a period of crisis, to ensure effective access to the labour market. In this way, asylum seekers will gain independence, integrate into the host society and reduce the social expenditure allocated to them. I would also like to extend my warm thanks to Mr Barrot and his Commission for all the efforts he has made throughout the course of this directive.
rapporteur. - (NL) Mr President, allow me, first of all, to make a few general remarks. I have been heavily involved in drafting European asylum and immigration policy over the past few years on behalf of my group, the Group of the Alliance of Liberals and Democrats for Europe. I am sure that virtually everyone can see the usefulness and necessity of such a policy. After all, what a Europe without internal borders is crying out for is a common approach in this field. Having said that, I would point out that the standards we have agreed on and the results we have achieved to date contrast greatly with the ambitions set out in the Tampere Programme, the Hague Programme and, most recently, the French Asylum and Immigration Pact.
The problem is that, every time the Council has to take a concrete decision, the highest common denominator suddenly seems to become the lowest one, and so the desired harmonisation effect fails to materialise. In addition, when it comes to transposition into national legislation, many Member States have failed to live up to the agreements we have struck, both in terms of timing and accuracy.
What this has led to, in practice, is enormous differences between the Member States. This is not only causing confusion, but also playing into the hands of those who are abusing the system. It seems that the Council has either completely or partially failed to grasp the fact that improving quality and ensuring greater consistency and solidarity is not only in the interests of the asylum seeker, but also in the interests of the Member States themselves.
As far as my own report is concerned, I would like to say the following: the existing Dublin Regulation is also the product of a fragile political compromise reached in the Council. As a result, we now have a text which contains too many ambiguous passages and gaps. I wholeheartedly support the Commission's aspiration to create a uniform and efficient Dublin system.
In my view, Article 31 is the most important political element in the proposed recast. As I more or less said just now, I see the lack of consistency and solidarity on the Council's part as the biggest stumbling block to achieving a common asylum and immigration policy. From that perspective alone, I can very well understand the provisions of Article 31 of the Commission's proposal.
However, the fact remains that the Dublin system was not developed as, nor is it intended to be, an instrument for burden-sharing. Another thing that is patently obvious is that the Dublin system did not emerge, in its own right, as a response to exceptional asylum pressure or to an excessive burden on certain Member States. Therefore, I fear that, despite its good intentions, the Commission proposal will fall short of generating greater consistency and solidarity amongst Member States.
May I also point out that those Member States which are now struggling with excessive burdens because of their demographic situation or, perhaps, their geographical position, are not being helped by this proposal, or are being helped only to an inadequate degree. This means that the issue of solidarity must be addressed in a broader context.
Over the last few years, it has become crystal clear that what Member States need is a carrot-and-stick approach. As far as I am concerned, this means that it is also time, high time at that, that we achieved a breakthrough, because solidarity amongst Member States will have to be enforced in one way or another.
I know that certain Member States have responded rather negatively, to put it mildly, to the proposals adopted by the Committee on Civil Liberties, Justice and Home Affairs. I am also aware that I am treading on dangerous ground here, with regard to the Commission's right of initiative. Fair is fair, however, and, to be quite frank, I am fed up with merely hearing fine words on this matter.
I am sure that the Stockholm Programme of the incoming Swedish Presidency will also most likely contain the most wonderfully phrased provisions, but, if I may say so, esteemed President-in-Office of the Council, I would advise having nothing to do with it because, in practice, the Member States will once again turn their backs on it soon enough.
rapporteur. - (RO) The Community Eurodac IT system began operating in January 2003 and is designed to compare the fingerprints of asylum seekers and certain third-country nationals or stateless persons. This system ensures the correct, accurate and rapid application of the Dublin Regulation, which is intended to create an effective, operational mechanism for determining responsibilities for asylum applications in one of the European Union Member States.
Eurodac is a computerised database containing the fingerprints of all the applicants for international protection, aged 14 years and over. The purpose of this report is to make the system run more efficiently and resolve the problems which have been detected following an assessment of its first few years of operation. We have produced a number of effective, practical solutions to the problems concerning the collection and transfer of fingerprint data by Member States.
The first stage involves collecting the fingerprints within 48 hours of submitting the application for asylum, while in the second stage, Member States send the data obtained in this way to the Eurodac central system within 24 hours. The report contains provisions allowing the 48-hour deadline to be extended in the following exceptional cases: when a quarantine period needs to be applied due to a severe contagious illness; when the prints are destroyed; as well as in cases of force majeure which are properly substantiated and proven, and for the period during which these circumstances prevail.
The report supports the idea of setting up as soon as possible a decentralised agency for managing Eurodac, VIS and SIS II to ensure that these systems operate as efficiently as possible. This management agency will draw up a common set of requirements which must be met by anyone authorised to have access to the Eurodac infrastructure and data. In addition, provisions have been introduced which are aimed at banning the provision of data input in the Eurodac system to the authorities of any unauthorised third country, especially the country of origin of the applicants for protection, in order to protect the members of the asylum seekers' families from the serious consequences to which they could be subject.
When drafting the report, we set out some regulations which will ensure that the system will operate as efficiently and effectively as possible, while also protecting personal data and fundamental human rights.
Last but not least, I would like to thank the shadow rapporteurs with whom we enjoyed excellent cooperation and our colleagues from the Committee on Civil Liberties, Justice and Home Affairs who voted for the report by a large majority. I must also thank the authors of the amendments. I would like to mention the exceptionally good cooperation with the representatives from the Council and European Commission, whom I would also like to thank.
rapporteur. - Mr President, we heard earlier from Ms Dührkop Dührkop in terms of the European Refugee Fund and the changes proposed in that in order to support the setting-up of the European Asylum Support Office, and I am the rapporteur for the regulation which deals with that particular proposal - the Asylum Support Office.
The idea is that this is an office which is there to support Member States in improving - we would say the quality (we know some Member States have a difficulty with that concept of improving the quality) of delivery of decision-making on asylum requests, but also this office aims to assist in developing consistency across Member States, as well as supporting those countries which find themselves under particular pressure at various times, either through continuing mixed flows of people coming to those countries or for other reasons.
We have heard already from some about the problems caused by the lack of consistency between Member States in their decision-making on asylum claims, and this has certainly been part of the background to the difficulties which are there with the Dublin system.
But what we want to see is this improvement, and part of what this is about is providing training. We are advocating that UNHCR guidelines should be involved in that - maybe the starting point, even if they do not lead - and that Member States should be able to draw on experience, that the office should be able to deliver joint training or, indeed, specific training to Member States as the need arises, drawing on expertise from within the Member States themselves but also from the UNHCR and, indeed, relevant NGOs.
We thought at one point we might have got a first-reading agreement on this, but time and, indeed, our desire to pull together the package of measures looking at the European common asylum system mean that we have not got that far. But we have had considerable discussions between the shadows and also with the Council on this, and this explains certain of the amendments before us at the moment, certain of which are technical in terms of bringing in things which are normally in the regulation, which were omitted in the original proposal.
For Parliament, the role of UNHCR within this Asylum Support Office is absolutely crucial. We also wish to see NGOs closely associated with the office in the consultative forum and, indeed, involved in delivering training or receiving it where they are part of the delivery of an asylum system in a Member State.
However, the role of Parliament is proving a little more difficult to find agreement on with the Council. We are looking at Parliament being involved quite closely in the appointment of the director, looking at the Fundamental Rights Agency perhaps as our model on that. The other sticking point is, as Jeanine has indicated in her introduction on the Dublin system, the question about how much we can actually look at Member States cooperating, as it were, from a starting point which makes that obligatory rather than voluntary. So those are certainly the two big issues at the moment.
We are pleased that the Council has indicated it could well accept our amendments concerning training itself and, indeed, bringing in external expertise, for example in terms of interpretation, where necessary.
So we think we are moving forward on this, but we will see - when we get, maybe, an indication from the Commission about how we are going to increase cooperation between Member States - just how far we will be able to get with this proposal.
Mr President, the objective of the legislative proposals on which you have just given your verdict is the establishment of a truly common asylum system that affords greater protection, is more effective and is more united.
I heartily thank the five rapporteurs for their considerable and excellent work. This is the first time that Parliament has given its verdict, as colegislator, on asylum issues. It has to be said that a fruitful working relationship has just begun. I am pleased to see that Parliament largely supports the objectives in the Commission's proposals. This support is essential if we are to overcome certain shortcomings in the legislative instruments from the first phase. At the time, they were adopted merely after consultation of Parliament.
I would, however, like to comment on some of the proposed amendments, which are giving some cause for concern and are worthy of particular attention. I will first turn to Mr Popa. As regards Eurodac, I broadly agree with his proposals. Now let me turn to Mr Masip Hidalgo and talk about access to reception conditions. I will accept an amendment on the sensitive issue of the equivalence of the material support offered to asylum seekers and the minimum social assistance guaranteed to national citizens.
For the Commission, however, there must be a reference indicator. This indicator will not oblige the Member States to provide social assistance to asylum seekers, but it will allow the introduction of clear rules in order to maintain asylum seekers' dignity and to help us, and consequently the Commission, to monitor the application of the common standards in each Member State.
The same is true for the principle of equality with national citizens as regards access to health care for people with specific needs. Here too, I can accept the amendment, but I would also like to see a reference indicator retained, as the Commission's proposal aims to overcome the current shortcomings in relation to protecting the health of vulnerable persons. That is all for the reception conditions. I thank Mr Masip Hidalgo once again for his excellent presentation.
I turn now to the Dublin Regulation. I am also grateful to Mrs Hennis-Plasschaert for giving us a very good presentation of her report on the revision of the Dublin Regulation. I wish to stress an issue that is of major importance for me: family reunification and the problem of unaccompanied minors. The Dublin system has often been criticised for the negative impact that it may have on asylum seekers, especially in the case of families or vulnerable persons.
In its proposal, the Commission wanted to ensure that, in practice, families are not separated and that minors are not transferred, except to rejoin their families. The amendments that change this approach cannot receive our support. I wish to stress the question of solidarity, which is the subject of some of the amendments tabled in the framework of the Dublin Regulation.
I would firstly like to thank our rapporteur, Mrs Hennis-Plasschaert, and also Parliament for introducing the option of suspending the transfers of asylum seekers when a Member State encounters difficulties. However, it is difficult to go further in the framework of the Dublin Regulation, as this regulation, Mrs HennisPlasschaert, cannot be an instrument as such for the distribution of asylum seekers among Member States. I have indeed heard your call for solidarity, and the Commission can accept an amendment in the preamble to the regulation, in order to give a political signal along the lines of creating improved, formal solidarity mechanisms.
In fact, I am determined to propose, at a later date, concrete instruments to increase solidarity at European Union level and to relieve the pressure on the asylum systems in some Member States. We need to arrive at a fairer distribution of the beneficiaries of international protection among Member States. The Union has already allowed the European Refugee Fund to support pilot projects in this area. Moreover, once it is operational, the support office will be able to give expert support to those Member States that request it. However, you have put your finger on the problem, namely the need for more solidarity and more consistency among the various Member States.
I will turn now to the support office. Thank you, Mrs Dührkop Dührkop and Mrs Lambert, for your remarkable, quick and effective work, since the Commission only tabled its proposals on 18 February. In this case, I really need Parliament's support to implement the office quickly, and I note with satisfaction that the proposal for the amendment on the European Refugee Fund is endorsed.
Some aspects of the support office issue should be commented on. The question of solidarity is evidently at the heart of Parliament's concerns, as it is of mine. I note the draft amendment calling for the office to support the implementation of a compulsory mechanism to distribute those receiving international protection. The Commission's proposal reflects the text of the Pact on Immigration and Asylum, providing for a voluntary system.
However, as I said just now in a previous reply, whilst the Commission is working on a more coordinated mechanism, the solution will not be easy. The office, meanwhile, will support the internal redistribution mechanisms as they are defined, whatever they are like. The regulation to establish the office is not the right place to legislate on the founding principles of these mechanisms but, once more, as with the Dublin Regulation, the Commission will accept an amendment in the preamble.
The Commission, moreover, believes that the office's external mandate should not be limited to resettlement activities and regional protection programmes. Amendments restricting the support office's mandate must be avoided. There are amendments with the aim of radically changing the procedure for appointing the director of the future office. Beware! The procedure proposed by these amendments could considerably delay the director's appointment. We do indeed need this office to be established quickly and effectively. The formula the Commission is proposing is the horizontal formula currently used for 20 regulatory agencies coming under the first pillar. We would find it regrettable to depart from a harmonised formula when horizontal discussion is conducted within the interinstitutional group on agencies, in which Parliament participates.
I shall conclude. I have already taken up quite a lot of time, but the work of Parliament is such that I wish to provide a detailed response. Some have criticised the proposals on Dublin and on reception conditions for being too generous. Some say: 'Yes, but this Europe of asylum will be a beacon for unfounded asylum requests.' Others, obviously, have invoked the principle of subsidiarity. Frankly, I do not share these criticisms. Only the true harmonisation of European asylum provisions around clear standards promoting fairness and effectiveness will enable Europe to put into practice its desire to protect those who actually need such protection, while avoiding abuses encouraged by ambiguous, unevenly applied standards. Experience shows that where Member States handle asylum requests in an objective, professional way, no beacon effect has been created, far from it. I believe there is no incompatibility between fighting against the abuse of procedures and raising the standards of protection.
To conclude, I would like to thank Parliament for its involvement as colegislator in the sensitive issue of asylum. I say this very simply but genuinely, even before the Presidency: we really need the European Parliament in order to gain acceptance for this asylum policy. It is a policy in line with our European values which, sometimes, in fact, can awaken fears and criticism, even though all this forms part of the humanitarian spirit and humanitarian tradition of our continent.
This is why, Mr President, I am extremely grateful to all the Members and especially to the five rapporteurs for their excellent work.
President-in-Office of the Council. - Mr President, this new phase of our work, intended to establish a common European asylum system, will require a substantial effort on the part of both Parliament and the Council.
The Council fully endorses the need to achieve further harmonisation in the field of asylum. The European Council, when adopting the European pact on immigration and asylum, welcomed the progress made in the area of asylum to date but, equally, recognised that important disparities remained between Member States concerning the grant of protection and the form that protection takes.
The European Council, while reiterating that the grant of protection and refugee status is the responsibility of each Member State, also indicated that the time has come to take new initiatives to complete the establishment of a common European asylum system provided for in the Hague programme, and thus to offer a higher degree of protection, as proposed by the Commission in its policy plan on asylum.
The Council therefore welcomes the four important legislative proposals which the Commission tabled between December and February 2009 for this purpose and which represent the focal point of our debate today.
These proposals deal with reception conditions for applicants for international protection, the so-called Dublin regulation, and Eurodac, which were all presented in December last year, as well as the proposal for establishing a European Asylum Support Office, presented in February this year.
These proposals have already been subject to intensive discussions within the Council bodies within the short period since they were presented. The nature of the proposals and the complexity of the issues they deal with mean that the examination is not yet complete at all levels of the Council.
I cannot, therefore, indicate a firm position on the part of the Council in relation to the amendments which Parliament is proposing in the draft reports. All I can say is that the Council will look closely at all elements of Parliament's report with a view to making progress on these important measures in the shortest possible time frame.
I would, in particular, hope that we can make early progress on two proposals whose scope is more limited. These are the proposals directed to the establishment of the European Asylum Support Office and the amendment of the Eurodac Regulation. These are also, consequently, the proposals on which discussion within the Council bodies is most advanced and on which it is already possible to say that there is a significant degree of convergence between the views of the Council and Parliament.
The establishment of the European Asylum Support Office will facilitate the exchange of information, analysis and experience among Member States and will help to further develop practical cooperation between the administrations in charge of examining asylum applications. It will also use the shared knowledge of countries of origin to help to bring national practices, procedures and, consequently, decisions into line with one another. Both the Council and Parliament favour the establishment of such an office. The Presidency believes that the proposal can, and should, be the subject of an early agreement between Parliament and the Council on a basis acceptable to both institutions. As the honourable Members know, this proposal is accompanied by a proposal for modifying the European Refugee Fund. Since its purpose is to ensure its financing of the Support Office, both instruments should be adopted at the same time.
The Council also hopes that an early agreement could be possible concerning the Eurodac Regulation, since only some technical improvements are being proposed by the Commission, and these should contribute to a better functioning of the system.
The discussions which have taken place until now in the framework of the Council concerning the other two proposals - the amendments to the Reception Conditions Directive and the so-called Dublin Regulation - indicate that the issues raised by those proposals are undoubtedly more complex and difficult.
The Commission proposals in relation to the Reception Conditions Directive, as the honourable Members know, are intended to amend the existing directive with a view to addressing the deficiencies identified by the Commission during recent years. The Commission considers that the margin of discretion left to Member States by the Directive in force is too great, and that this has undermined the objective of ensuring adequate reception conditions for asylum seekers in all Member States. That is why the Commission has proposed a number of amendments concerning such matters as access to employment by asylum applicants, enhanced material reception conditions, better addressing of the needs of vulnerable persons and recourse to detention.
The Dublin Regulation, that is, the regulation establishing the criteria and mechanisms for determining the Member State responsible for examining an asylum application, is intended to prevent abuse of asylum procedures in the form of multiple applications submitted by the same person in several Member States. The Commission is now proposing a number of amendments aimed at increasing the efficiency of the current system and also in order to ensure better protection standards for asylum applicants. The proposal also contains a mechanism for suspending transfers in cases when a Member State is experiencing particular pressure on its asylum system which does not allow it to offer asylum seekers adequate standards of protection and reception conditions.
The detailed examination of the Commission's proposals on reception and Dublin is ongoing in the Council. The Council has yet to define its position on a number of the issues dealt with in the two proposals, and a discussion is still ongoing on certain key issues. These include the question of access to employment and detention in the context of the Reception Conditions Directive, and how best to respond to the needs of Member States facing particular pressure in the context of the Dublin Regulation. It is already clear to the Presidency that more work will be necessary at the level of the Council in order to achieve the necessary level of agreement among Member States on these proposals, which would enable it to engage in discussions with Parliament with a view to an agreement between the two institutions. That, of course, remains our aim, and Parliament can be assured that the Council will fully take into account the views of Parliament as represented by amendments proposed in the relevant draft reports.
Both the Council and Parliament are committed to the establishment of a common European asylum system which offers a high level of protection and functions effectively. We are, therefore, faced with an important challenge in finding the right solutions which will enable us to achieve that objective. I am confident that the will is there on the part of both the Council and Parliament to make that possible and, against this background, the Council will now undertake a detailed examination of Parliament's proposals on all four of these instruments.
As my colleague Jeanine Hennis-Plasschaert rightly said, and here, I wish to congratulate her, this package is built upon the principle of solidarity. Solidarity needs to go out to those who deserve protection but also, for the first time, solidarity with those countries bearing a disproportionate burden. This solidarity is being introduced upon agreement to the Commission's proposal to suspend the Dublin Regulation in the case of countries that are carrying a disproportionate burden. This same solidarity is also inherent in the European Parliament's proposal to introduce a burden-sharing mechanism which will no longer be voluntary but legally binding across the board.
However, our efforts in favour of solidarity are being undermined by what is going on in the outside world, and people cannot understand how we go on about solidarity in here, whilst out there everyone tries to brush off their responsibilities onto others. At this very moment, while we are discussing all this within this Chamber, a serious incident is taking place between Malta and Italy, which is the third of its kind in the space of a few days.
Two boats heading towards Lampedusa, carrying 130 immigrants, are currently just off Lampedusa, however Italy is refusing to go out and rescue them. According to international law, these persons must be escorted to the nearest port, and as VicePresident Barrot said at the time of the first incident, the closest port of call in this case is that of Lampedusa. Mr President, Italy's behaviour, or rather, that of Italian Minister Maroni, is illegal in the face of international law, is overbearing with regard to Malta, and is inhumane with respect to all the immigrants involved. This kind of behaviour does not pay tribute to Italy, and this situation, Mr President, is also serious because it is sending out a dangerous message, implying that one should not rescue immigrants because if you do, the burden of keeping them will fall on your shoulders. This is an extremely dangerous message.
Therefore, I here turn to the Vice-President of the European Commission, Jacques Barrot, and ask him to intervene without delay in order to unblock this situation. I would also ask him to insist that Italy honours its international obligations, and I also ask him to make it clear to all Member States of the European Union that this is not simply an issue between Malta and Italy, but that it is everyone's responsibility and, consequently, should be borne by all of us.Mr President, if we refuse to show solidarity in practice then we will erode the trust that lies between us, and we will also eat away at the trust of all European citizens. If we truly believe in solidarity then we cannot allow national egoism to take over. Everyone has to play their part. Thank you.
Mr President, I would like to congratulate the rapporteur, Mrs HennisPlasschaert, on her willingness to enter into dialogue and negotiation on this report.
I would remind you that asylum is a moral duty for the more fortunate countries. We must not forget that, despite the serious economic circumstances that we are experiencing now, solidarity is an essential element that must govern our policies on asylum and immigration; solidarity with those who, with good reason, ask for our protection, and solidarity with those of our Community partners who, through their geographical circumstances and their size, are faced with the greatest migratory pressures.
In this sphere, the 'asylum package' is an instrument that is both necessary and crucial for the future development of immigration policies in the European Union. However, I would like to point out that measures as important as those that we are dealing with today require more time for reflection and consideration; the tight margin for manoeuvre that we have had as a result of the deadlines imposed is totally inadequate.
The proposal contains several aspects that will certainly need to be reviewed in the near future. I am referring to the situation of asylum seekers, the cases in which they may be detained, the fundamental difference between the concepts of 'custody' and 'detention', the facilities in which they may be detained, the formulation of exceptions to transferral, the existence of exceptions to the general principle establishing which country is responsible for considering the application, the specific details of who forms part of the 'nuclear family', and the assistance that ought to be given to Member States having to deal with a greater weight of applications.
Despite these questions and in view of the speed with which we have worked, we can say that, in general, a balanced report has been adopted. This is a balanced package which reflects the majority of my political group's concerns, particularly those aimed at guaranteeing the rights of people seeking international protection and those designed to support those Member States that have greater numbers of international applications.
I would like to conclude by reminding you that the right to effective legal protection is a fundamental right enshrined in European constitutions and, specifically, in Article 47 of the Charter of Fundamental Rights of the European Union. The judiciary ought therefore to be the highest guarantor of the individual rights of people seeking international protection; to achieve this, it will be necessary that applicants who might require it are provided with legal assistance.
Mr President, I will end by urging the need for the European Asylum Support Office and the aid that may be granted through the European Refugee Fund.
Mr President, as shadow rapporteur on the recast of the Dublin Regulation, I wish to thank the European Commission for the quality of the text proposed to us. It does in fact bring significant improvements to the Dublin system, in particular from the viewpoint of respect for the fundamental rights of those seeking international protection.
Highlights of these advances include the strengthening of the principle of family unity; the additional attention paid to minors and the concept of the best interests of the child; the guarantee of better information and of means of appeal for those seeking international protection; the strict limitation of the use of detention; and the option of temporarily suspending transfers to Member States whose reception facilities are under particular pressure or do not provide an adequate level of protection.
When the Committee on Civil Liberties, Justice and Home Affairs voted, we succeeded in blocking the Group of the European People's Party (Christian Democrats) and European Democrats, which wanted to get rid of some of these provisions, including the one for managing the holding in detention of asylum seekers. This is in fact an essential guarantee for us, since those seeking international protection are not criminals, and there is therefore no reason to put them behind bars.
However, some of the points in the report remain problematic, not least the question of which language should be used to give information to the applicant. In our view, it must be a language that the latter will understand and not one that he or she is thought to understand. I would add that, where a person is held in detention, this is what is provided for by the European Convention on Human Rights.
We also wish to see requests from minors with no parent on Union territory examined by the Member State in which the latest request was submitted, to avoid minors being transferred from one State to another. This was provided for in the Commission's initial text, but the PPE, with the rapporteur's support, opposed this proposal.
Finally, as the Dublin Regulation is not aimed at ensuring a fair distribution of responsibilities as regards the examination of requests for international protection, it seems essential, in my view, for other instruments to be created in order to strengthen solidarity, as you said, Commissioner Barrot, with the Member States located at the Union's external borders.
on behalf of the ALDE Group. - (NL) As I have already indicated in my first address to the House, there are still enormous differences between the Member States and the desired harmonisation has, in fact, been a failure in this respect. We cannot deny that any longer. What directives provide for are a number of procedural standards, rather than for a standard procedure. Given the many differences which we are now trying to reconcile, the Group of the Alliance of Liberals and Democrats for Europe is quite clearly opting for a pragmatic approach.
As far as we are concerned, further approximation of the laws of the Member States, naturally also including guidelines for correct enforcement, is the only way forward, but, again, this needs to be coupled with the necessary reality checks and pragmatic conviction.
We consider the establishment of a European Asylum Support Office and the carrying out of the proposed recast of the Reception Conditions Directive and the EURODAC Regulation to be crucial in this context. It is a pity, therefore, and I address this little aside to the Commission, that we still have to wait for the publication of both the recast procedure and the Recognition Directive. Their publication is scheduled for 24 June. However, from the point of view of greater coherence and better law-making, it would have been more logical if these two proposals had been added to the current asylum package.
I accept that it is the Council that will have the final say on this. Allow me, however, to stress again the fact that greater coherence, better quality and greater consistency and solidarity are important for all Member States. I will not forget our visits to Europe's external borders, and in particular to the well-known hot spots, in a hurry. In this regard, the credibility of the European Union has been at stake for some time. May I therefore urge you to keep your promises!
Mr President, ladies and gentlemen, a short time ago I heard some very serious and even slanderous statements made by a Maltese fellow Member against the Italian Government and Minister Maroni in particular.
The game being played in Malta is actually not very clear, and I will explain myself straight away. I would not like to call it a dirty game simply because of the respect that should be shown to a European Union Member State, but our fellow Member should have honestly stated that Malta has always sought to maintain its excessive expanse of territorial waters, which stretch as far as the island of Lampedusa. The Italian Government has asked Malta on many occasions to reduce its huge expanse of territorial waters. Malta prefers to keep it as it is so that it can keep its request for contributions from the European Union high as well.
The truth should therefore be told in its entirety: the truth about Italy's ability and willingness to welcome, protect and safeguard the rights of migrants who take part in and are victims of this trafficking is so glaringly obvious and well documented that it is not necessary for me to uphold it.
Coming to the crux of this report, I would emphasise that it is our duty - instead of carrying on these disputes that resemble the cockfights in Manzoni's famous novel - it is the duty of our Member States not to give in to the siren calls of do-goodery, peppered perhaps with hypocrisy and very specific political and economic interests, but to force ourselves very strictly to apply the sacrosanct principle of asylum, and in so doing not to give up any ground to those who wish to use it for improper purposes that are not in accordance with the noble principles that inspire it, and to prevent its exploitation, which favours precisely those criminal organisations that organise and exploit the trade in illegal immigrants, to which we refer in the context of the current situation.
I repeat: it is our duty not to pretend, not to pick arguments that are open to exploitation but to find a common approach, going so far as to fight and adopt effective measures to ensure that the right to asylum is upheld and does not become the right of exploiters and organised crime syndicates to use noble and good laws to achieve their loathsome goal of exploiting people from developing countries.
on behalf of the Verts/ALE Group. - Mr President, I too am the shadow on this package and I would pick up on what Mr Díaz de Mera García Consuegra was saying about the moral duty here. Also, when we are talking about rigorous application, as mentioned by some Members, some of us are more concerned that the application of rules is actually fair and that it does not stop people in need of protection actually getting it. One of the points about this particular package is how we improve that and make sure that all Member States are operating to the same high standard.
In terms of the reception of asylum seekers recast, we very much welcome the Commission's initial proposal and want to maintain certain parts of it, not least those concerning labour market access and adequate income support, which we voted on earlier today. I greatly regret that my own country, the UK, is opting out because of those two particular proposals. That is a real shame in all senses of the word.
Access to health care is, of course, also crucially important, in terms not only of emergencies but also of ongoing health care, particularly for those who have maybe suffered torture and therefore need support for their own mental well-being.
In terms of the Dublin recast as well, we welcome the initial proposal, we support the suspension mechanism and, indeed, will vote to keep the widest possible definition of family reunion.
Mr President, ladies and gentlemen, it is with a certain amount of emotion that I face making my last speech in this parliamentary term, and I would like to start by dealing with the things that have been said in this Chamber by calling on Commissioner Barrot to intervene and resolve this matter that all too often involves Member States that like to pretend that the fate of asylum seekers is someone else's responsibility.
Just a few minutes ago, we saw the buck being passed between Italy and Malta, just as a few days ago we heard about the boat Pinar, which was at sea too long, leading to the deaths of those who probably could still have survived. This is therefore what I believe we are talking about when we talk about asylum; we are talking about this real need, this commitment that Member States must show to reception policies.
I warmly welcome the proposals put forward by my fellow Members, by Mr Masip Hidalgo, by Mrs HennisPlasschaert, about the amendment to the Reception Directive and the Dublin Regulation. Both proposals are moving in the direction of improving the European Union reception system for asylum seekers.
I believe that we have a duty to stress the equivalence between European citizens and asylum seekers, because asylum is not something granted by Member States to people who are fleeing from wars, asylum is a duty of Member States and it is the right of those people to be able to stay in our countries with all the rights that European citizens enjoy. I therefore believe that this is a benchmark for the civilisation of our political initiative and our law-making capacity.
I therefore agree with the amendments to this directive and this regulation, I believe that we must guarantee the right of asylum to all those who ask for it because the future of the European Union depends on the quality of our reception. I believe that this should be a point that defines the very idea that we hold of the European Union.
on behalf of the IND/DEM Group. - (NL) Mr President, tomorrow, on the last day that this composition of the House meets, we will be taking a vote on a package of proposals for improving our asylum policy. After five years of debating and visiting asylum centres, it is high time that we came up with concrete measures. If, after all of this, we are made to wait any longer for implementation, the final reaction will have come really rather too late.
Because of the events of 2005 and 2006, we have had to tackle illegal immigration, but in that process the asylum-seeker has literally fallen overboard. Although I am in favour of establishing an agency for cooperation, I do have some concerns about its form and mission. How do we get a reliable list of safe countries of origin? What sources are we going to use to produce such a list? How can we provide adequate protection for the sources of information that come from those countries which are not safe? Can such sources be publicly disclosed and how credible will such a list be to an independent judge? I should like to hear from the Council how we might avoid this problem.
Why is it that we have not delegated practical cooperation to Frontex? This agency's remit is limited and it would be very well-placed to tackle this task, if we increased its funding. That way, we would also be able to respond adequately to the actual facts on the ground, which Frontex is already facing, anyway. Based on our experience of asylum-seekers' and immigrants' illegal entry, we could then make proper arrangements for providing reception for asylum-seekers. To me, that seems a very practical solution.
(DE) Mr President, Commissioner, of the proposals being presented to us I am happy to support the draft regulation for establishing a European Asylum Support Office, the European Refugee Fund and the Eurodac Regulation.
However, I should like to take issue with the Reception Conditions Directive and with the Dublin Regulation - and it would seem that I am the only person to do so in the discussions so far.
The Reception Conditions Directive has been created so that refugees - genuine refugees - can be given the best possible assistance in the shortest possible time. However, it appears to me that what the proposed amendments will introduce is tantamount to an invitation to encourage immigration through asylum, or an invitation to abuse the asylum system, should you wish to interpret it that way.
Why? All asylum seekers should have fast access to the labour market. I take the view that it is a matter for the Member States to take this decision. What is being proposed is that the group of individuals allowed to file an application for asylum be extended to individuals with mental health problems - yes, I know many people with mental health problems, but not all of them have the right to asylum - or to all elderly people, for example. Indeterminate legal concepts are being used. Nor do I accept that all asylum seekers should be granted social assistance in the same way as own nationals. As this is not the case, approximately 95% are simply not granted asylum. What is being proposed with these amendments is, I believe, the wrong path to follow. I will therefore be voting against them together with the delegation of the Austrian People's Party.
The Dublin Regulation is the same in certain respects, as it promotes asylum shopping. This new clause, which is being introduced as a discretionary clause, makes it possible for an asylum seeker to seek out the country in which he submits his application and - provided it is accepted of course - to this extent, leads to asylum shopping.
I also consider it problematic to temporarily suspend transfers. I understand Malta's situation very well, but I believe that to allow support teams to provide assistance quickly is more helpful than to go down the route that is being proposed here. We must ensure that we help refugees quickly but prevent the abuse of asylum at all costs.
Mr President, if I may, I will immediately take a different view, which is that the asylum package, and the five rapporteurs who have taken great care over it, are worthy of support across this House.
We have a shadow on the Eurodac and Lambert proposals, and I feel that we have had excellent cooperation in building a package which is both realistic and implementable, and which takes great care over transparency. For example, on the Eurodac issue - the sensitive issue of asylum-seeker fingerprinting - we have had improvements in the way fingerprint data is used, and on enhancing the role and clarifying the powers of the European Data Protection Supervisor.
We would like to see key references to more articles of the Charter of Fundamental Rights, and to human dignity and children's rights, and the good resolution of the issue of language and asylum seekers, which has already been so well raised by Antonio Masip Hidalgo and Rosalyne Lefrançois.
On the Lambert report establishing a European Asylum Support Office, we believe this is a critical step forward in making cooperation between Member States relating to the common European asylum system a reality. The Socialist Group supports this report, but we have also tabled amendments. We want to see greater transparency and accountability, as I think the rapporteur is also striving to do. We want to see the appropriate involvement of the UNHCR and NGOs, and I have added amendments which bring forward good levels of European Parliament scrutiny in the system.
I understand what the Commissioner says about the speedy resolution and building of the European Asylum Support Office, but accountability and transparency and quality of asylum information is also very important. To work well, the European Asylum Support Office must produce the most useful, transparent and objective information, regularly scrutinised. With these safeguards, we will have a strong addition to a fair and balanced common European asylum system.
(PL) Mr President, the Charter of Fundamental Rights of the European Union, the European Convention for the Protection of Human Rights and the rulings of the European Court of Human Rights contain exhaustive information on rights of asylum. This is a fundamental right when there is persecution in a person's country of origin on the grounds of race, religion, ethnic origin, political opinion or membership of a particular political group, and this is fairly common in the world today. Giving people this right should also mean guaranteeing them the right to develop their lives. That must be a fundamental condition.
In order to achieve this, we should give people who have applied for asylum access to the job market, because this is the best way to enable the asylum seeker to be selfsufficient. This also prevents social isolation and helps the asylum seeker to get to know the culture of the host country better. People who have applied for asylum should be guaranteed access to the widest range of procedural assistance, and this includes the right to highquality legal help in order to make it easier for them to understand their rights.
(EL) Mr President, the Eurodac system is used to collect fingerprints from asylum seekers. Although we acknowledge that an attempt is being made to improve the previous operating framework of Eurodac, we still have doubts on two major issues: firstly, respect for the fundamental rights of the people coming to Europe for a better future in that, basically, these are 'Euro police records', with which we categorically disagree. Secondly, whether the measures being adopted are in keeping with the basic principles of the Union itself, such as, for example, personal data protection, and whether the measures provided for are in keeping with the principle of proportionality. We do not agree with the fingerprinting of children of 14 years of age.
The measures being proposed and with which we disagree prevent asylum seekers from asking another Member State for a second chance if they are rejected by the first one, at a time when, as we all know, asylum procedures always include a degree of subjectivity which may turn out to the detriment of a person who has already been victimised.
Since this is my last speech to this House, I would like to thank you, all colleagues and staff for their cooperation.
(FR) Mr President, Mr Barrot, ladies and gentlemen, I too am pleased to be able to give my opinion on such a crucial debate as the asylum package, especially on the penultimate day of the parliamentary term.
Through our various efforts, and despite the adoption of the first phase of the European asylum system, we have become aware of the persistent differences between the various Member States when it comes to the recognition of refugee status.
We must also acknowledge, despite the significant advances made by the directive in relation to reception conditions - as mentioned in particular by my colleague Mrs Lefrançois, whose observations I fully support - we must acknowledge that the Member States still have too much room for manoeuvre on this issue. Therefore I too would insist that, in this area - above all in this area - a way must be found to apply European solidarity.
Finally, now more than ever, I wish to point out that asylum seekers and those who require international protection are vulnerable and, as such, must be given very special attention. This means, in particular, that they should not be held in detention.
The debate on the Return Directive is closed; we were all in agreement. There is no need to re-open that debate when we are discussing asylum.
Mr President, I wish to thank all the speakers and, in particular, to thank the rapporteurs once more. I will just make one or two remarks, concerning firstly the language issue, and addressed in particular to Mrs Lefrançois. I must say that the Commission considered that the proposal that asylum seekers must be informed in a language that they are likely to understand is balanced. The aim of this measure is to enable adequate information to be given to asylum seekers whilst making it possible to combat potential cases of abuse on the part of some asylum seekers.
I should like now to thank Parliament. However, you will allow me to express my surprise at Mr Pirker's speech, in particular. Mr Pirker, I cannot allow you to distort the Commission's proposal. When I hear you say that the Dublin revision could lead to a 'shopping' forum, I cannot allow it, it is not possible and it is not true. The Commission's proposal does not change the principles on which the Dublin system is based. Asylum seekers will not be able to choose the State of asylum, although it is true that the State responsible will be determined on the basis of objective criteria, but with account taken of more humane considerations, and of family reunification in particular.
I cannot believe that, as a member of the Group of the European People's Party (Christian Democrats) and European Democrats, you are not mindful of this problem of family reunification. I cannot allow you to distort this proposal. For the Commission as well, it is a matter of establishing clear-cut guarantees in order to avoid abuse of the system. We have introduced, among other things, a mechanism to identify vulnerable persons. Obviously, the Member States must ensure the fair, balanced implementation of the principles that we have suggested.
I would also say to Mr Blokland that it is important not to confuse Frontex's missions with those of the support office. They are different missions requiring different skills if we really want asylum applications to be dealt with in Europe with the necessary rigour and humanity.
I cannot believe that the European Parliament is unable to find broad agreement on the basis of the work completed by the rapporteurs. Of course, you belong to different political families with different political and philosophical sensibilities, but let us not forget that this Europe, which has witnessed persecution and sometimes the major risks that put the lives of the persecuted in danger, is not a model in this area. This is not about idealistic preaching; it is about being faithful to our values. I insist on this. I, personally, need very broad support from the European Parliament.
President-in-Office of the Council. - Mr President, in my final remarks I would like to stress that the Council welcomes Parliament's wish to make early progress in these important files and its recognition of the importance for the proper functioning of the common European asylum system.
I can assure you that the Council will now carefully consider the position which Parliament has taken on the proposals in the work which is ongoing within the framework of the relevant Council bodies. The Council will in particular examine in detail Parliament's amendments with a view to establishing whether an agreement is possible on those proposals on which work is most advanced.
Let me also comment on the principle of solidarity. A few honourable Members rightly point out that some Member States, because of their geographical and demographic situation, really experience particular pressure on their asylum systems.
In that light, the European Council stressed the principle of solidarity in the European Pact on Immigration and Asylum adopted in autumn 2008. The Pact clearly calls for solidarity on a voluntary and coordinated basis towards better relocation of beneficiaries of international protection, as well as approved legislation, such as the part of the programme 'solidarity and management of migration flows', and provides for financing of such activities in which the Member States can participate, again on a voluntary basis.
It should be noted that the European Asylum Support Office can be instrumental in these intra-Community transfers by facilitating the exchange of information on such transfers. Moreover, the Office can help by coordinating the deployment of officials from other Member States to Member States under particular pressure. However, this regulation cannot serve as a legal basis creating an intra-Community transfer mechanism.
Let me say at the end of my remarks that further work is ahead of us in the area, as the Commission has already announced its intention to table further legislative proposals for the purpose of completing the common European asylum system. These proposals will concern asylum procedures and the standards for qualification and status for the qualification of applicants as refugees, as well as the establishment of resettlement schemes for people under the protection of the UNHCR. We need to make progress as quickly as possible, while ensuring that speed does not compromise quality. That is something on which I am confident we can all agree.
rapporteur. - (ES) Commissioner Barrot, you have my support; what you are asking the House for, you have from this rapporteur, at least, and you have it right from the first line of my report. I would also like to say that this afternoon, in your two speeches, you have given us a legal, moral and historical lesson.
One of the speakers referred to effective legal protection. Clearly, effective legal protection is a fundamental principle. That is why I am asking for a requirement for asylum seekers to be informed in a language that they understand, and not in any other language. If this is not done, there will be no effective legal protection, and please do not contradict this, because you would be going against the very principles of law to which you referred previously.
rapporteur. - (RO) The country I come from, Romania, was governed up until 1989 by a totalitarian Communist regime, which you might even describe as criminal. This regime kept its citizens like they were in a large prison. Nevertheless, tens of thousands risked their lives by fleeing the country and requesting political asylum. I know a large number of such people and I know how important international protection is, particularly the protection provided by the institution of political asylum.
However, it is vital for us to be able to identify genuine asylum seekers, those whose application for political asylum is actually fully justified. By improving the registration system we can obviously resolve these cases much more quickly. At the same time, however, I would also like to discuss another problem which is to do with networks, more specifically, the criminal activities of the networks trafficking asylum seekers. These networks obtain huge sums of money from transporting asylum seekers to European Union Member States. I also think that combating this criminal activity must be a priority concern for us, and a strategy must be devised to tackle it.
rapporteur. - Mr President, I welcome the general support we have heard this afternoon for the European Asylum Support Office and would very much like to thank colleagues for their cooperation and the work that we have been doing on this.
We hope that we can get this office up and running as soon as possible. Its aim, of course, is to improve confidence between Member States as the delivery of asylum systems improves on the basis of the practical cooperation between experts, the training and everything else involved. Maybe, as that confidence improves, we will see Member States less worried about the fact that they might have to cooperate in an obligatory way to fulfil obligations.
I welcome the Commissioner's clarity about the different missions of the Asylum Support Office and Frontex. They are very different things with very different purposes, although of course the cooperation and the delivery are important within them. One of the aspects that has been touched upon has been that of information about third countries - the countries of origin of those seeking international protection. Of course this is one of the things that the Asylum Support Office will be looking at: how to pull together that information from a variety of sources in a more standard format and perhaps a format where people will have greater confidence that the information is not being used politically.
I think it is something of great wonder to many of us how one country will accept people from Chechnya as refugees with quite a high acceptance rate, whereas another country close by will not accept anybody from Chechnya. Many of us find this absolutely impossible to believe when the same information is out there. So confidence in the quality of information and the way in which it can then be used by Member States is also an extremely important part of the enhanced cooperation we will be seeing. We look forward to seeing this coming into being.
Mr President, despite being unable to give a truly satisfactory response, I would not wish to leave unanswered the issues raised by Mr Busuttil, the Italian Members who spoke - Mr Borghezio, Mr Catania - and all the others; I wish, however, to say that the problem that we face in the Mediterranean is one that cannot concern Malta and Italy alone. Europeans really must become aware of the increasingly tragic and dramatic situation that has been described here.
I personally have been to Lampedusa and Malta; I met the two ministers in Brussels when the first incident occurred. We have, thank God, been able to find a solution. I will however raise the question again with all of the interior ministers at the next JHA Council at the start of June.
We will try as far as we are able to help Malta and Italy, but it is true that Europe and all the Member States must get to grips with a situation that cannot be left to two Member States alone to deal with.
We therefore need to give thought to this matter; this has been the whole thrust of this discussion that has taken place and which has shown the need for increased solidarity among Europeans.
The debate is closed.
The vote will take place on Thursday, 7 May 2009.
Written statements (Rule 142)
Eurodac is a key tool for managing data on applicants for international protection and immigrants who have either been detained for illegally crossing the border or who stay beyond their period of legal residence in the territory of a Member State.
The reform of the Eurodac Regulation will resolve difficulties linked to the effectiveness of its legislative provisions, such as delays from some Member States in sending fingerprints to the central Eurodac system, exchanging data on recognised refugees in a particular Member State and the inaccurate designation of the authorities which have access to the Eurodac database.
I think that a more effective use of the Eurodac database will only be achieved when Eurodac uses the same technical platform as SIS II and VIS. The Biometric Matching System must be the same for SIS, VIS and Eurodac to ensure their interoperability and keep costs down.
I call on the Commission to submit the legislative proposals required to establish an agency responsible for managing these three IT systems so that these tools can be brought together at a single location, thereby ensuring, in the long term, optimum synergy between them and avoiding duplication and inconsistency.
in writing. - Mr President, I very much welcome the idea of the establishment of the European Asylum Support Office, as the situation in third countries, especially in Africa and the Middle East, is continuously deteriorating. I object to any notions of 'Fortress Europe' that would be isolated from the problems of the Third World, many of which have directly or indirectly been caused by the former colonizers. Europe cannot turn its back on its commitments to countries that once were recklessly exploited.
The European Asylum Support Office will provide a coordinated approach to the Common European Asylum Policy. I agree with the principle of solidarity within the European Union when it comes to asylum seekers. The borders of some Member States constitute the external border of the European Union, and therefore they are constantly affected by flows of immigration.
Hopefully the European Asylum Support Office will help to ease the burden of the Member States concerned.